        Case 5:20-cv-00165-MTT Document 31 Filed 10/09/20 Page 1 of 10




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION


 TAMARA EWING, et al.,                        )
                                              )
               Plaintiffs,                    )
                                              )
        v.                                    )
                                              )   CASE NO. 5:20-CV-165 (MTT)
 GEICO INDEMNITY COMPANY, et al.,             )
                                              )
                                              )
               Defendants.                    )
                                              )


                                          ORDER

       Defendants GEICO Indemnity Company, Government Employees Insurance

Company, and GEICO General Insurance Company have moved to dismiss, or stay

pending appraisal, Plaintiffs’ First Amended Complaint. Doc. 28. For the following

reasons, that motion is GRANTED in part and DENIED in part.

                                    I. BACKGROUND

       Plaintiffs Tamara Ewing, Kosmoe Malcom, and Kwanza Gardner were all insured

by Defendants. Doc. 23 ¶ 1. Plaintiffs were each covered under insurance policies that

required “payment on total losses of ‘actual cash value.’” Id. ¶ 3. Actual cash value is

defined in the policy as “the replacement cost of the auto or property less depreciation

or betterment.” Id. In other words, if an insured vehicle were deemed a total loss, the

policy holder would be compensated for the entire replacement cost of the vehicle.

       Plaintiffs allege that they each were in a car accident resulting in their insured

vehicle being deemed a “total loss.” Id. ¶¶ 20, 29, 38. Plaintiffs further allege

Defendants breached their insurance contract with Plaintiffs because Defendants “failed
         Case 5:20-cv-00165-MTT Document 31 Filed 10/09/20 Page 2 of 10




to pay Plaintiffs and Class Members the mandatory replacement costs on their total loss

claims.” Id. ¶ 3.

        The replacement costs that Plaintiffs allege Defendants did not pay are “the

Georgia title ad valorem tax (“TAVT”), … a minimum title transfer fee of $18.00, and a

minimum license plate transfer fee of $5.00.”1 Id. ¶¶ 5, 24, 31, 40. Specifically, Ewing,

who was insured by GEICO Indemnity Company, claims that the final payment tendered

to her included neither the applicable TAVT, which amounted to $1,248.87, nor the

license plate transfer fee, which amounted to $5.00. Id. ¶¶ 17, 23-24. Although the

replacement costs paid to Malcom and Gardner included the applicable TAVT, neither

received the $5.00 license plate transfer fee. Id. ¶¶ 31, 40. Malcom was insured by

Government Employees Insurance Company, and Gardner was insured by GEICO

General Insurance Company. Id. ¶¶ 26, 35.

        Defendants argue that the Amended Complaint should be dismissed or stayed

because Plaintiffs have not complied with a policy provision requiring the parties to

submit to an appraisal process. Doc. 28-1 at 5-7. Defendants also argue that Plaintiffs

have not pleaded facts sufficient to support a claim regarding the unpaid title fees, or a

claim regarding the unpaid TAVT for Malcom and Gardner. Id. at 7-8. Defendants seek

to dismiss Plaintiffs’ claim for declaratory relief because the Plaintiffs have not shown

the likelihood of any alleged injury being repeated. Id. at 9-11. Finally, Defendants

argue the Plaintiffs lack standing to assert a claim for Title Fees or TAVT. Id. at 11-12.




1Plaintiffs do not dispute Defendants’ determination of their respective vehicle’s value—that amount was
paid and is not at controversy. Doc. 23 ¶ 87.


                                                       -2-
          Case 5:20-cv-00165-MTT Document 31 Filed 10/09/20 Page 3 of 10




                                       II. STANDARD

A. Standing

       The Court must resolve Article III standing before it decides a case on the merits.

AT&T Mobility, LLC v. Nat’l Ass’n for Stock Car Auto Racing, Inc., 494 F.3d 1356, 1359

(11th Cir. 2007) (citations omitted). “[T]he ‘irreducible constitutional minimum’ of

standing consists of three elements: the plaintiff must have suffered an injury in fact, the

defendant must have caused that injury, and a favorable decision must be likely to

redress it.” Trichell v. Midland Credit Mgmt., Inc., 964 F.3d 990, 996 (11th Cir. 2020)

(quoting Lujan v. Defs. of Wildlife, 504 U.S. 555, 560-61 (1992)). Injury involves harms

that are “concrete and particularized.” Id. (quoting Lujan, 504 U.S. at 560). A concrete

injury is one that is real, not abstract. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1548

(2016).

B. Failure to state a claim

       The Federal Rules of Civil Procedure require that a pleading contain a “short and

plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ.

P. 8(a)(2). To avoid dismissal pursuant to Rule12(b)(6), a complaint must contain

sufficient factual matter to “‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). A claim is facially plausible “when the court [can] draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing Fed. R. Civ.

P. 12(b)(6)). “Factual allegations that are merely consistent with a defendant’s liability

fall short of being facially plausible.” Chaparro v. Carnival Corp., 693 F.3d 1333, 1337

(11th Cir. 2012) (internal quotation marks and citations omitted).




                                                  -3-
        Case 5:20-cv-00165-MTT Document 31 Filed 10/09/20 Page 4 of 10




      At the motion to dismiss stage, “all well-pleaded facts are accepted as true, and

the reasonable inferences therefrom are construed in the light most favorable to the

plaintiff.” FindWhat Inv’r Grp. v. FindWhat.com., 658 F.3d 1282, 1296 (11th Cir. 2011)

(internal quotation marks and citations omitted). But “conclusory allegations,

unwarranted deductions of facts or legal conclusions masquerading as facts will not

prevent dismissal.” Wiersum v. U.S. Bank, N.A., 785 F.3d 483, 485 (11th Cir. 2015)

(internal quotation marks and citation omitted). The complaint must “give the defendant

fair notice of what the . . . claim is and the grounds upon which it rests.” Twombly, 550

U.S. at 555 (internal quotation marks and citation omitted). Where there are dispositive

issues of law, a court may dismiss a claim regardless of the alleged facts. Patel v.

Specialized Loan Servicing, LLC, 904 F.3d 1314, 1321 (11th Cir. 2018) (citations

omitted).

                                    III. DISCUSSION

A. Whether compliance with the appraisal clause was required to file suit

      Defendants argue that Plaintiffs’ claims must be dismissed, or at least stayed,

pending appraisal. Doc. 28-1 at 9-11. Defendants claim that the Plaintiffs’ policies

contain “an efficient dispute resolution mechanism” that must first be used before suit

may be filed. Id at 11. The Georgia Supreme Court has held that “an appraisal clause

can only resolve a disputed issue of value. It cannot be invoked to resolve broader

issues of liability.” McGowan v. Progressive Preferred Ins. Co., 281 Ga. 169, 172, 637

S.E.2d 27, 29 (2006) (“To invoke an appraisal clause to eliminate the larger issue of

liability … would be impermissible, as it would expand the scope of the appraisal clause




                                               -4-
          Case 5:20-cv-00165-MTT Document 31 Filed 10/09/20 Page 5 of 10




beyond the issue of value.”). Therefore, whether an appraisal clause applies depends

on whether a dispute involves a disagreement on coverage or value.

        Defendants state that this dispute is over “the amount of loss” and that “the only

issue in dispute is whether GEICO paid enough fees.” Doc. 28-1 at 11. Plaintiffs, on

the other hand, point out that there is no “vehicle value in dispute in this case.” Docs.

29 at 4; see 23 ¶ 87. Both statements lead to the conclusion that there is a dispute over

coverage or failure to pay, and no dispute on the issue of value—the only thing

appraisal can resolve under Georgia law. McGowan, 281 Ga. at 171, 637 S.E.2d at 28.

Furthermore, Defendants admit that Plaintiffs’ claims focus more on “challenging

GEICO’S practices concerning the payment of TAVT and tag and title transfer fees in

settling first-party total loss claims.” Doc. 28-1 at 6. Defendants’ argument that

Plaintiffs must submit to appraisal is without merit; appraisal is unnecessary in this case.

B. Whether Plaintiffs state a claim for the damages they incurred and whether
   they have standing to assert those claims 2

        Defendants argue that Plaintiffs’ Amended Complaint fails to allege facts that

could plausibly state a claim. Doc. 28-1 at 11-12. Specifically, Defendants argue that

Malcom and Gardner do not state claims regarding lack of TAVT payment and that

none of the Defendants state a claim regarding lack of title fees. Id at 12. This is not in

dispute: “Plaintiffs admit they do not allege that they suffered damage for all

components of ‘replacement costs’ that are due under the Policy provisions requiring

payment of replacement costs and taxes and fees.” Doc. 29 at 8 (emphasis added).

Nonetheless, each Plaintiff has alleged facts sufficient to state a breach of contract


2 The Court recognizes that Defendants are trying to fight the class action battle. The time and
opportunity for that will come. But asking the Court to rule that Plaintiffs, individually, cannot state claims
for claims they do not allege is not the way to join that battle.


                                                          -5-
         Case 5:20-cv-00165-MTT Document 31 Filed 10/09/20 Page 6 of 10




claim against their respective insurer for failure to pay some replacement costs. The

fact that some Plaintiffs did not allege they incurred certain damages does not mean

they did not state a claim for the damages they did incur.

        Properly construed, each Plaintiff individually alleges the following claims: Ewing

alleges that her vehicle was insured by GEICO Indemnity. Doc. 23 ¶¶ 17-18. The

policy promised to pay all taxes and fees associated with the replacement of a totaled

vehicle, and Ewing pointed to this specific provision in the Amended Complaint. Docs.

23 ¶ 5; 23-1 at 9. After her car accident, GEICO Indemnity failed “to pay the mandatory

replacement costs including the TAVT and license plate transfer fee.” Doc. 23 ¶ 24.

Because these costs were not paid, Ewing received less money for her insurance claim

than she was entitled to. Id. 25. Ewing has pled that she and GEICO Indemnity

entered into a valid contract, GEICO Indemnity materially breached the terms of that

contract, and Ewing suffered damages because of the breach. Ewing has alleged facts

sufficient to withstand a motion to dismiss under Rule 12(b)(6). 3

        Malcom has alleged his vehicle was insured by Government Employees. Id. ¶¶

26-27. The policy promised to pay all taxes and fees associated with the replacement

of a totaled vehicle, and Malcom pointed to this specific provision in the Amended

Complaint. Docs. 23 ¶ 5; 23-1 at 9. After his car accident, Government Employees did

not pay “any amount for license plate transfer fees.” Doc. 23 ¶ 31. Because these fees

were not paid, Malcom received less money for his insurance claim than he was entitled

to. Id. ¶ 34. Malcom has pled that he and Government Employees entered into a valid

contract, Government Employees materially breached the terms of that contract, and


3Defendant, in its brief, states it has recently sent Ewing payment for TAVT. When it proves that,
perhaps Ewing’s claim will be ripe for resolution.


                                                       -6-
         Case 5:20-cv-00165-MTT Document 31 Filed 10/09/20 Page 7 of 10




Malcom suffered damages because of the breach. Malcom has alleged facts sufficient

to withstand a motion to dismiss under Rule 12(b)(6).

        Gardner has alleged her vehicle was insured by GEICO General. Id. ¶¶ 35-36.

The policy promised to pay all taxes and fees associated with the replacement of a

totaled vehicle, and Gardner pointed to this specific provision in the Amended

Complaint. Docs. 23 ¶ 5; 23-1 at 9. After her car accident GEICO General did not pay

“any amount for license plate transfer fees.” Doc. 23 ¶ 40. Because these fees were

not paid, Gardner received less money for his insurance claim than she was entitled to.

Id. ¶ 43. Gardner has pled that she and GEICO General entered into a valid contract,

GEICO General materially breached the terms of that contract, and Gardner suffered

damages because of the breach. Gardner has alleged facts sufficient to withstand a

motion to dismiss under Rule 12(b)(6).

        Finally, extended discussion of standing is not necessary. Each individual

Plaintiff has standing to bring a claim for the damages he or she allegedly suffered. On

the face of the complaint, no Plaintiff brings a claim for damages not allegedly suffered.

Put another way, the Court reads the complaint to assert no claim for an injury not

suffered or damages not incurred.

C. Whether Plaintiffs have standing to bring a claim for declaratory relief

        In their Amended Complaint, Plaintiffs requested “a declaratory judgment that the

GEICO Georgia PPA Policies required and continue to require GEICO to pay full ACV,

including TAVT, title transfer fees, and license plate transfer fees on first-party total loss

claims,” under The Declaratory Judgment Act, 28 U.S.C. § 2201. 4 Doc. 23 at 22.


4The Declaratory Judgment Act provides: “In a case of actual controversy within its jurisdiction, … any
court of the United States, upon the filing of an appropriate pleading, may declare the rights and other


                                                        -7-
          Case 5:20-cv-00165-MTT Document 31 Filed 10/09/20 Page 8 of 10




Defendants argue that declaratory relief is inappropriate, in part, because the Plaintiffs

have not presented an actual controversy. Doc. 28-1 at 9.

         The Declaratory Judgment Act, like Article III of the Constitution, states that for

declaratory judgment to be issued there must be an actual controversy. See

Medlmmune, Inc. v. Genentech, Inc., 549 U.S. 118, 126-27 (2007) (“[T]he phrase ‘case

of actual controversy’ in the Act refers to the types of ‘Cases’ and ‘Controversies’ that

are justiciable under Article III.”). Further, for a plaintiff to seek declaratory judgment in

the same suit in which the plaintiff seeks money damages already incurred, the plaintiff

“must allege facts from which it appears that there is a substantial likelihood that he will

suffer injury in the future.” A&M Gerber Chiropractic LLC v. GEICO Gen. Ins. Co., 925

F.3d 1205, 1214-15 (11th Cir. 2019). In short, if a plaintiff can be compensated for his

injury and if there is no likelihood that the plaintiff will suffer further injury, there is no

need for declaratory relief.

         Here, the Plaintiffs assert that there is a “reasonable expectation and substantial

likelihood that the injuries will continue and be repeated.” Doc. 29 at 14. However, all

the facts alleged in Plaintiffs’ Amended Complaint relate to past events. For Plaintiffs to

suffer a future injury resulting from Defendants’ same conduct, Plaintiffs must continue

to be insured by Defendants under a similar policy, be involved in a car accident where

their vehicle is deemed a total loss, and be denied complete compensation for their

vehicles’ replacement costs. The likelihood of this injury might raise to a “perhaps” or




legal relations of any interested party seeking such declaration, whether or not further relief could be
sought.” 28 U.S.C. § 2201(a).



                                                         -8-
         Case 5:20-cv-00165-MTT Document 31 Filed 10/09/20 Page 9 of 10




“maybe” chance, but that is insufficient. 5 Malowner v. Fed. Collection Deposit Grp., 193

F.3d 1342, 1347 (11th Cir. 1999). The “remote possibility that a future injury may

happen is not sufficient to satisfy the ‘actual controversy’ requirement for declaratory

judgments.” Brewton v. Liberty Mut. Holding Co., Inc., 2016 WL 224124 at *6 (M.D. Ga.

Jan. 19, 2016) (quoting Emory v. Peeler, 756 F.2d 1547, 1551-52 (11th Cir. 1985)).

        Plaintiffs attempt to rely on CHIS, LLC v. Liberty Mut. Holding Co. to show a

plaintiff may have standing to bring a claim for declaratory relief while also bringing a

claim for breach of contract. 2015 WL 13450481 (M.D. Ga. May 15, 2015). Factually,

CHIS is inapposite. The plaintiffs there, among other things, sought equitable and

declaratory relief for the defendant’s failure to assess claims, not just for the failure to

pay claims.

        The mere possibility that Plaintiffs will suffer damage in the future does not rise to

the level necessary to establish that they face a substantial risk of future harm from

Defendants’ behavior. Plaintiffs do not have standing to bring a claim for declaratory

judgment.

                                         IV. CONCLUSION

        For the foregoing reasons, Defendants’ motion to dismiss Plaintiffs’ Amended

Complaint or stay pending appraisal (Doc. 28) is GRANTED in part and DENIED in

part. It is GRANTED as to the claim for declaratory relief, and it is DENIED as to the




5 The Court recognizes that Gardner is still insured by GEICO General. Doc. 23 ¶ 91. However, the

mere possibility that Gardner will suffer damage in the future resulting from the conduct at issue here is
nonetheless “simply too remote to satisfy the case-or-controversy requirement and permit adjudication by
a federal court.” O’Shea v. Littleton, 414 U.S. 488, 498 (1974); see also Bowen v. First Family Fin.
Servs., Inc., 233 F.3d 1331, 1340 (11th Cir. 2000).


                                                       -9-
       Case 5:20-cv-00165-MTT Document 31 Filed 10/09/20 Page 10 of 10




claim for breach of contact. The Plaintiffs’ claim for Declaratory Judgment (Doc. 23) is

DISMISSED without prejudice.



      SO ORDERED, this 9th day of October, 2020.

                                                S/ Marc T. Treadwell
                                                MARC T. TREADWELL, CHIEF JUDGE
                                                UNITED STATES DISTRICT COURT




                                              -10-
